Conviction for robbery; punishment, ten years in the penitentiary.
We find in this record no bills of exception. There appears what is called an exception to the court's charge, which complains of an instruction of the court to the jury to convict if they found that the accused took from the possession of C. Compton, without the consent and against the will of said C. Compton, etc. The contention *Page 289 
is that in as much as the property belonged to a corporation and was merely under the care, custody and control of said Compton, that it was error to charge as above stated. We are not in agreement with such proposition. In so far as the law of theft, robbery, etc., is concerned, he is the owner of the property if same be in his care, control and management, and it is not necessary that the title in fee be in him. Under the facts in this case Compton was the legal owner of the property within the demands of the law of robbery. The only other exception to the charge was for its failure to tell the jury that in order to make appellant guilty of robbery, the property taken must have been on or about Compton's person. This we think not a sound rule. One may be robbed of money or other property, not taken from his person. The facts in evidence amply support the judgment.
Finding no error in the record, the judgment will be affirmed.
Affirmed.